DETAILED ACTION
	This is the first office action on the merits of the instant application, which was filed September 23, 2019 as a continuation of US Patent Application 14/802190, filed July 17, 2015, now US Patent 10,422,657.  The application contains Claims 1-20.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 5 of U.S. Patent No. 10,422,657 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the instant claims is broader and encompasses the scope of the corresponding claims of the patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2015/0330805 A1) in view of Hart et al. (US 2016/0034468 A1) and Marti et al. (US 2014/0136451 A1).
Cho et al. teaches, according to claim 1, a method comprising: 
“The information about the user may include, without limitation, at least one of a search history, a mail history, a message history (e.g., a short text message history, a multi-message history, and/or a voice message history), a browsing history, and a social network service history.”); 
analyzing, by the one or more processors, the first user input, to gain knowledge of one or more interests of the first user based on the first user input (Cho et al., at least para. [0125], “A search history, a mail history, a message history, a browsing history, and a social network service history may be based on, without limitation, detection of at least one of a keyword, a picture, a place, a time, and an event (e.g., a baseball game, a soccer game, a concert, or a play, etc.) through at least one of context analysis, vocabulary analysis, image analysis, and/or tag analysis.”); 
determining, by the one or more processors, a proximity of the first user to at least one point of interest within a first threshold distance of the first user while the first user is mobile (Cho et al., at least para. [0219], “The distance information may include, for example, information such as 100 m or 200 m. If the distance information is 100 m, the computing device 100 may detect information about a region within 100 m with respect to the predicted route 104. The number information may refer to a number of regions and may include integers such as 2, 3, or 4. If the number information is 3, the computing device 100 may detect information about three regions adjacent to the predicted route 104.”); 
matching, by the one or more processors, at least one interest of the one or more interests of the first user with one or more interests associated with the at least one point of interest (Cho et al., at least para. [0235], “The computing device 100 may change information about points of interest included in the adjacent regions C1, C2, and C3 based on the set information about points of interest. The computing device 100 may set or change information about points of interest included in the adjacent regions C1, C2, and C3 based on information about a user or according to a user input.”); and 
providing, by the one or more processors, a notification that the first user is within the first threshold distance of the at least one point of interest (Cho et al., at least para. [0219], “The distance information may include, for example, information such as 100 m or 200 m. If the distance information is 100 m, the computing device 100 may detect information about a region within 100 m with respect to the predicted route 104. The number information may refer to a number of regions and may include integers such as 2, 3, or 4. If the number information is 3, the computing device 100 may detect information about three regions adjacent to the predicted route 104.”; para. [0284], “FIG. 18 is an operational flowchart of a method of providing personalized information according to another exemplary embodiment. Referring to FIG. 18, after the predicted route 104 is provided, information about a point of interest is provided according to a received notification message.”; and para. [0288], “When a notification message is received, the computing device 100 provides information about a point of interest that is adjacent to the predicted route 104, from among points of interest related to the notification message, in operation S1808.”).
Cho et al. does not expressly teach, but Hart et al. teaches tracking of user input into one or more websites using a keylogging subprogram (Hart et al., at least para. [0100], “After users are allocated their activity can be tracked and recorded. The test plan and sampling DB 185 can store the activities of users for later analysis. The activities can include details as fine as keystrokes and mouse clicks that provide a comprehensive record of a user's browsing activity. They may also include browsing sequences, some of which may conclude with a transaction. …This information can then be accessed by the model generator 149 and used to generate models for use on a per-user or aggregate basis for a group of users.”).  It would have been obvious to incorporate the teaching of Hart et al. into the system of Cho et al. for the purpose of providing a means of discrete data gathering, and as a combination of prior art elements in a known manner, with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
While Cho et al. teaches machine learning in the context of location history, it does not teach, as Marti et al. teaches, analyzing the first user input using machine learning to gain knowledge of one or more interests of the first user (Marti et al., at least para. [0030], “Machine learning system 100 establishes a set of profile classes (supervised learning) or clusters (unsupervised learning) and associates individual users to the profile classes or clusters based on observations made at the users' devices through sensors on the device (e.g., motion sensors, light sensors, microphones), time of events, location of events or actions taken by the user (e.g., Web search history, context of applications running on device, telephone call logs, text messages, email, home region of device).”).  It would have been obvious to incorporate the teaching of Marti et al. into the system of Cho et al. for the purpose of iterative improvement of the user profile, as an extension of the application of machine learning as already taught by Cho et al., and as a combination of prior art elements in a known manner, with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 
Regarding claim 2, the method further comprises filtering, by the one or more computer processors, the at least one point of interest from a plurality of points of interest based on one or more selected from the group consisting of: a threshold number of points of interest, a second threshold distance of the first user from the at least one point of interest, a threshold number of matches between the one or more interests of the first user and the one or more interests associated with the at least one point of interest, a length of time since a matching interest of the first user was determined, a threshold number of points of interest that match the one or more interests of the first user with substantial similarity, and a threshold number of instances whereby the first user has ignored a notification of a point of interest that matched at least one of the one or more interests of the first user (Cho et al., at least para. [0409], “FIG. 38 illustrates an example of a screen for setting a theme item filtering condition according to an exemplary embodiment. Referring to FIG. 38, a theme item filtering condition may include information about a time period, a theme item, and distance, but is not limited thereto.”).
Regarding claim 3, the method further comprises sharing, by the one or more computer processors, the at least one interest of the one or more interests of the first user with at least one second user (Cho et al., at least para. [0239], “In operation S1009, the server 700 transmits the information about the point of interest of another user to the computing device 100. In operation S1011, the computing device 100 may provide information about the point of interest of the another user included in a detected adjacent region.”; and para. [0240], “When there are multiple another users, the computing device 100 may further provide identification information of a user corresponding to information about a point of interest so as to intuitively identify the information about the point of interest for each user in operation S1011.”).
Regarding claim 4, the method further comprises sorting, by the one or more computer processors, the at least one point of interest among a plurality of points of interest using one or more selected from the group consisting of: a second threshold distance of the first user from the at least one point of interest, a threshold number of matches between the one or more interests of the first user and the one or more interests associated with the at least one point of interest, a length of time since a matching interest of the first user was determined, a threshold number of points of interest that match the one or more interests of the first user with substantial similarity, and a threshold number of instances whereby the first user has ignored a notification of a point of interest that matched at least one of the one or more interests of the first user (Cho et al., at least para. [0277], “Referring to FIG. 17, not all information received in operation S1710 about points of interest based on the point is provided by the computing device 100 in operation S1711. The computing device 100 may provide information about a point of interest according to priority from among the received information about the points of interest based on the point. The priority may be determined based on the number of points of interest based on the point, but is not limited thereto. The priority may be determined based on information about a user.”; and para. [0281], “…the server 700 determines a priority regarding a type of point of interest with respect to a user, based on information about a user. The server 700 may detect information about a point of interest based on the point from the information about points of interest collected in operation S1706, according to the determined priority and transmit the same to the computing device 100.”).
Regarding claim 5, the notification includes i) a message to the first user, and ii) a broadcast message (Cho et al., at least para. [0239], “In operation S1009, the server 700 transmits the information about the point of interest of another user to the computing device 100. In operation S1011, the computing device 100 may provide information about the point of interest of the another user included in a detected adjacent region.”; and para. [0240], “When there are multiple another users, the computing device 100 may further provide identification information of a user corresponding to information about a point of interest so as to intuitively identify the information about the point of interest for each user in operation S1011.”).
Regarding claim 6, the broadcast message is sent to a second user that is within a threshold proximity of the first user (Cho et al., at least para. [0239], “In operation S1009, the server 700 transmits the information about the point of interest of another user to the computing device 100. In operation S1011, the computing device 100 may provide information about the point of interest of the another user included in a detected adjacent region.”).
Regarding claim 7, the at least one point of interest includes one or more selected from the group consisting of: i) a person, ii) a place, iii) an object, and iv) an activity that is determined to be of interest to the first user (Cho et al., at least para. [0391], “For example, when information (e.g., shop A at Gangnam Station, 6 p.m.) about a current location and a current time of the computing device 100 is included in the user-based context information received from the computing device 100, and information (e.g., a blogger for providing information regarding a place that has tasty food) about a preference of the user of the computing device 100 is included in social media profile information, the server 3100 may detect tasty food restaurant (or gourmet restaurant) as a recommendation theme item in operation S3404.”).

Cho et al. teaches, according to claim 8, a computer program product comprising one or more computer-readable storage media and program instructions stored on at least one of the one or more computer-readable storage media (Cho et al., at least para. [0035], “According to an aspect of another exemplary embodiment, there is provided a non-transitory computer readable recording medium storing one or more programs includes commands for executing a method of providing personalized information…”), the stored program instructions comprising: 
program instructions to track internet usage of a user, wherein the tracking includes tracking a first user input into one or more websites (Cho et al., at least para. [0123], “The information about the user may include, without limitation, at least one of a search history, a mail history, a message history (e.g., a short text message history, a multi-message history, and/or a voice message history), a browsing history, and a social network service history.”); 
program instructions to analyze the first user input, wherein analyzing the first user input includes gaining knowledge of one or more interests of the first user based on the first user input (Cho et al., at least para. [0125], “A search history, a mail history, a message history, a browsing history, and a social network service history may be based on, without limitation, detection of at least one of a keyword, a picture, a place, a time, and an event (e.g., a baseball game, a soccer game, a concert, or a play, etc.) through at least one of context analysis, vocabulary analysis, image analysis, and/or tag analysis.”); 
program instructions to determine a proximity of the first user to at least one point of interest within a first threshold distance of the first user while the first user is mobile (Cho et al., at least para. [0219], “The distance information may include, for example, information such as 100 m or 200 m. If the distance information is 100 m, the computing device 100 may detect information about a region within 100 m with respect to the predicted route 104. The number information may refer to a number of regions and may include integers such as 2, 3, or 4. If the number information is 3, the computing device 100 may detect information about three regions adjacent to the predicted route 104.”); 
program instructions to match at least one interest of the one or more interests of the first user with one or more interests associated with the at least one point of interest (Cho et al., at least para. [0235], “The computing device 100 may change information about points of interest included in the adjacent regions C1, C2, and C3 based on the set information about points of interest. The computing device 100 may set or change information about points of interest included in the adjacent regions C1, C2, and C3 based on information about a user or according to a user input.”); and 
program instructions to provide a notification that the first user is within the first threshold distance of the at least one point of interest (Cho et al., at least para. [0219], “The distance information may include, for example, information such as 100 m or 200 m. If the distance information is 100 m, the computing device 100 may detect information about a region within 100 m with respect to the predicted route 104. The number information may refer to a number of regions and may include integers such as 2, 3, or 4. If the number information is 3, the computing device 100 may detect information about three regions adjacent to the predicted route 104.”; para. [0284], “FIG. 18 is an operational flowchart of a method of providing personalized information according to another exemplary embodiment. Referring to FIG. 18, after the predicted route 104 is provided, information about a point of interest is provided according to a received notification message.”; and para. [0288], “When a notification message is received, the computing device 100 provides information about a point of interest that is adjacent to the predicted route 104, from among points of interest related to the notification message, in operation S1808.”).
Cho et al. does not expressly teach, but Hart et al. teaches tracking of user input into one or more websites using a keylogging subprogram (Hart et al., at least para. [0100], “After users are allocated their activity can be tracked and recorded. The test plan and sampling DB 185 can store the activities of users for later analysis. The activities can include details as fine as keystrokes and mouse clicks that provide a comprehensive record of a user's browsing activity. They may also include browsing sequences, some of which may conclude with a transaction. …This information can then be accessed by the model generator 149 and used to generate models for use on a per-user or aggregate basis for a group of users.”).  It would have been obvious to incorporate the teaching of Hart et al. into the system of Cho et al. for the purpose of providing a means of discrete data gathering, and as a combination of prior art elements in a known manner, with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
While Cho et al. teaches machine learning in the context of location history, it does not teach, as Marti et al. teaches, analyzing the first user input using machine learning to gain knowledge of one or more interests of the first user (Marti et al., at least para. [0030], “Machine learning system 100 establishes a set of profile classes (supervised learning) or clusters (unsupervised learning) and associates individual users to the profile classes or clusters based on observations made at the users' devices through sensors on the device (e.g., motion sensors, light sensors, microphones), time of events, location of events or actions taken by the user (e.g., Web search history, context of applications running on device, telephone call logs, text messages, email, home region of device).”).  It would have been obvious to incorporate the teaching of Marti et al. into the system of Cho et al. for the purpose of iterative improvement of the user profile, as an extension of the application of machine learning as already taught by Cho et al., and as a combination of prior art elements in a known manner, with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 9, the stored program instructions further comprises program instructions to filter the at least one point of interest from a plurality of points of interest based on one or more selected from the group consisting of: a threshold number of points of interest, a second threshold distance of the first user from the at least one point of interest, a threshold number of matches between the one or more interests of the first user and the one or more interests associated with the at least one point of interest, a length of time since a matching interest of the first user was determined, a threshold number of points of interest that match the one or more interests of the first user with substantial similarity, and a threshold number of instances whereby the first user has ignored a notification of a point of interest that matched at least one of the one or more interests of the first user (Cho et al., at least para. [0409], “FIG. 38 illustrates an example of a screen for setting a theme item filtering condition according to an exemplary embodiment. Referring to FIG. 38, a theme item filtering condition may include information about a time period, a theme item, and distance, but is not limited thereto.”).
Regarding claim 10, the stored program instructions further comprises program instructions to share the at least one interest of the one or more interests of the first user with at least one second user (Cho et al., at least para. [0239], “In operation S1009, the server 700 transmits the information about the point of interest of another user to the computing device 100. In operation S1011, the computing device 100 may provide information about the point of interest of the another user included in a detected adjacent region.”; and para. [0240], “When there are multiple another users, the computing device 100 may further provide identification information of a user corresponding to information about a point of interest so as to intuitively identify the information about the point of interest for each user in operation S1011.”).
Regarding claim 11, the stored program instructions further comprises program instructions to sort the at least one point of interest among a plurality of points of interest using one or more selected from the group consisting of: a second threshold distance of the first user from the at least one point of interest, a threshold number of matches between the one or more interests of the first user and the one or more interests associated with the at least one point of interest, a length of time since a matching interest of the first user was determined, a threshold number of points of interest that match the one or more interests of the first user with substantial similarity, and a threshold number of instances whereby the first user has ignored a notification of a point of interest that matched at least one of the one or more interests of the first user (Cho et al., at least para. [0277], “Referring to FIG. 17, not all information received in operation S1710 about points of interest based on the point is provided by the computing device 100 in operation S1711. The computing device 100 may provide information about a point of interest according to priority from among the received information about the points of interest based on the point. The priority may be determined based on the number of points of interest based on the point, but is not limited thereto. The priority may be determined based on information about a user.”; and para. [0281], “…the server 700 determines a priority regarding a type of point of interest with respect to a user, based on information about a user. The server 700 may detect information about a point of interest based on the point from the information about points of interest collected in operation S1706, according to the determined priority and transmit the same to the computing device 100.”).
Regarding claim 12, the notification includes i) a message to the first user, and ii) a broadcast message (Cho et al., at least para. [0239], “In operation S1009, the server 700 transmits the information about the point of interest of another user to the computing device 100. In operation S1011, the computing device 100 may provide information about the point of interest of the another user included in a detected adjacent region.”; and para. [0240], “When there are multiple another users, the computing device 100 may further provide identification information of a user corresponding to information about a point of interest so as to intuitively identify the information about the point of interest for each user in operation S1011.”).
Regarding claim 13, the broadcast message is sent to a second user that is within a threshold proximity of the first user (Cho et al., at least para. [0239], “In operation S1009, the server 700 transmits the information about the point of interest of another user to the computing device 100. In operation S1011, the computing device 100 may provide information about the point of interest of the another user included in a detected adjacent region.”).
Regarding claim 14, the at least one point of interest includes one or more selected from the group consisting of: i) a person, ii) a place, iii) an object, and iv) an activity that is determined to be of interest to the first user (Cho et al., at least para. [0391], “For example, when information (e.g., shop A at Gangnam Station, 6 p.m.) about a current location and a current time of the computing device 100 is included in the user-based context information received from the computing device 100, and information (e.g., a blogger for providing information regarding a place that has tasty food) about a preference of the user of the computing device 100 is included in social media profile information, the server 3100 may detect tasty food restaurant (or gourmet restaurant) as a recommendation theme item in operation S3404.”).

Cho et al. teaches, according to claim 15, a computer system comprising: 
one or more processors (Cho et al., at least para. [0460], “The controller 4320 may be referred to as a processor that controls an operation of the computing device 100.”); 
one or more computer-readable storage media and 
program instructions stored on at least one of the one or more computer-readable storage media (Cho et al., at least para. [0035], “According to an aspect of another exemplary embodiment, there is provided a non-transitory computer readable recording medium storing one or more programs includes commands for executing a method of providing personalized information…”), the stored program instructions executable by the one or more processors, the stored program instructions comprising: 
program instructions to track internet usage of a user, wherein the tracking includes tracking a first user input into one or more websites (Cho et al., at least para. [0123], “The information about the user may include, without limitation, at least one of a search history, a mail history, a message history (e.g., a short text message history, a multi-message history, and/or a voice message history), a browsing history, and a social network service history.”); 
“A search history, a mail history, a message history, a browsing history, and a social network service history may be based on, without limitation, detection of at least one of a keyword, a picture, a place, a time, and an event (e.g., a baseball game, a soccer game, a concert, or a play, etc.) through at least one of context analysis, vocabulary analysis, image analysis, and/or tag analysis.”); 
program instructions to determine a proximity of the first user to at least one point of interest within a first threshold distance of the first user while the first user is mobile (Cho et al., at least para. [0219], “The distance information may include, for example, information such as 100 m or 200 m. If the distance information is 100 m, the computing device 100 may detect information about a region within 100 m with respect to the predicted route 104. The number information may refer to a number of regions and may include integers such as 2, 3, or 4. If the number information is 3, the computing device 100 may detect information about three regions adjacent to the predicted route 104.”); 
program instructions to match at least one interest of the one or more interests of the first user with one or more interests associated with the at least one point of interest (Cho et al., at least para. [0235], “The computing device 100 may change information about points of interest included in the adjacent regions C1, C2, and C3 based on the set information about points of interest. The computing device 100 may set or change information about points of interest included in the adjacent regions C1, C2, and C3 based on information about a user or according to a user input.”); and 
“The distance information may include, for example, information such as 100 m or 200 m. If the distance information is 100 m, the computing device 100 may detect information about a region within 100 m with respect to the predicted route 104. The number information may refer to a number of regions and may include integers such as 2, 3, or 4. If the number information is 3, the computing device 100 may detect information about three regions adjacent to the predicted route 104.”; para. [0284], “FIG. 18 is an operational flowchart of a method of providing personalized information according to another exemplary embodiment. Referring to FIG. 18, after the predicted route 104 is provided, information about a point of interest is provided according to a received notification message.”; and para. [0288], “When a notification message is received, the computing device 100 provides information about a point of interest that is adjacent to the predicted route 104, from among points of interest related to the notification message, in operation S1808.”).
Cho et al. does not expressly teach, but Hart et al. teaches tracking of user input into one or more websites using a keylogging subprogram (Hart et al., at least para. [0100], “After users are allocated their activity can be tracked and recorded. The test plan and sampling DB 185 can store the activities of users for later analysis. The activities can include details as fine as keystrokes and mouse clicks that provide a comprehensive record of a user's browsing activity. They may also include browsing sequences, some of which may conclude with a transaction. …This information can then be accessed by the model generator 149 and used to generate models for use on a per-user or aggregate basis for a group of users.”).  It would have been obvious to incorporate the teaching of Hart et al. into the system of Cho et al. for the purpose of 
While Cho et al. teaches machine learning in the context of location history, it does not teach, as Marti et al. teaches, analyzing the first user input using machine learning to gain knowledge of one or more interests of the first user (Marti et al., at least para. [0030], “Machine learning system 100 establishes a set of profile classes (supervised learning) or clusters (unsupervised learning) and associates individual users to the profile classes or clusters based on observations made at the users' devices through sensors on the device (e.g., motion sensors, light sensors, microphones), time of events, location of events or actions taken by the user (e.g., Web search history, context of applications running on device, telephone call logs, text messages, email, home region of device).”).  It would have been obvious to incorporate the teaching of Marti et al. into the system of Cho et al. for the purpose of iterative improvement of the user profile, as an extension of the application of machine learning as already taught by Cho et al., and as a combination of prior art elements in a known manner, with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 16, the stored program instructions further comprise program instructions to filter the at least one point of interest from a plurality of points of interest based “FIG. 38 illustrates an example of a screen for setting a theme item filtering condition according to an exemplary embodiment. Referring to FIG. 38, a theme item filtering condition may include information about a time period, a theme item, and distance, but is not limited thereto.”).
Regarding claim 17, the stored program instructions further comprise program instructions to share the at least one interest of the one or more interests of the first user with at least one second user (Cho et al., at least para. [0239], “In operation S1009, the server 700 transmits the information about the point of interest of another user to the computing device 100. In operation S1011, the computing device 100 may provide information about the point of interest of the another user included in a detected adjacent region.”; and para. [0240], “When there are multiple another users, the computing device 100 may further provide identification information of a user corresponding to information about a point of interest so as to intuitively identify the information about the point of interest for each user in operation S1011.”).
Regarding claim 18, the stored program instructions further comprise program instructions to sort the at least one point of interest among a plurality of points of interest using one or more selected from the group consisting of: a second threshold distance of the first user “Referring to FIG. 17, not all information received in operation S1710 about points of interest based on the point is provided by the computing device 100 in operation S1711. The computing device 100 may provide information about a point of interest according to priority from among the received information about the points of interest based on the point. The priority may be determined based on the number of points of interest based on the point, but is not limited thereto. The priority may be determined based on information about a user.”; and para. [0281], “…the server 700 determines a priority regarding a type of point of interest with respect to a user, based on information about a user. The server 700 may detect information about a point of interest based on the point from the information about points of interest collected in operation S1706, according to the determined priority and transmit the same to the computing device 100.”).
Regarding claim 19, the notification includes i) a message to the first user, and ii) a broadcast message (Cho et al., at least para. [0239], “In operation S1009, the server 700 transmits the information about the point of interest of another user to the computing device 100. In operation S1011, the computing device 100 may provide information about the point of interest of the another user included in a detected adjacent region.”; and para. [0240], “When there are multiple another users, the computing device 100 may further provide identification information of a user corresponding to information about a point of interest so as to intuitively identify the information about the point of interest for each user in operation S1011.”).
Regarding claim 20, the at least one point of interest includes one or more selected from the group consisting of: i) a person, ii) a place, iii) an object, and iv) an activity that is determined to be of interest to the first user (Cho et al., at least para. [0391], “For example, when information (e.g., shop A at Gangnam Station, 6 p.m.) about a current location and a current time of the computing device 100 is included in the user-based context information received from the computing device 100, and information (e.g., a blogger for providing information regarding a place that has tasty food) about a preference of the user of the computing device 100 is included in social media profile information, the server 3100 may detect tasty food restaurant (or gourmet restaurant) as a recommendation theme item in operation S3404.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/DONALD J WALLACE/Primary Examiner, Art Unit 3665